PER CURIAM:
Claimant seeks payment of the sum of $903.00 for three room air-conditioning units purchased by respondent on April 26, 1977. Respondent, in its Answer, admits the validity of the claim and declares that there were sufficient funds remaining in its appropriation for the fiscal year in question from which the claim could have been paid. Respondent denies, however, that part of the claim attributable to the interest on the $903.00.
Pursuant to Chapter 14, Article 2, Section 12 of the West Virginia Code of 1931, as amended, this Court cannot allow any claim for interest unless the claim is based upon a contract which' specifically provides for the payment of interest. Since there was no proof of such a contract in this case, we are of the opinion to and do hereby make an award to the claimant in the amount of $903.00.
Award of $903.00.